Exhibit 10.9.3

SECOND AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of December 2, 2005, among MMA CONSTRUCTION
FINANCE, LLC, a Maryland limited liability company and formerly known as MuniMae
Midland Construction Finance, LLC (“MMCF”), MMA MORTGAGE INVESTMENT CORPORATION,
a Florida corporation and formerly known as Midland Mortgage Investment
Corporation (“MMI”; MMI and MMCF collectively called “Borrowers”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent (“Administrative
Agent”) and L/C Issuer (“L/C Issuer”).

A. Borrowers, Administrative Agent, L/C Issuer, and Lenders have entered into
that certain Amended and Restated Credit Agreement dated as of December 3, 2004,
as amended by that certain First Amendment to Amended and Restated Credit
Agreement, dated February 1, 2005 (the “Credit Agreement”) pursuant to which
Lenders have provided Borrowers with a $70 million revolving credit facility;

B. Borrowers have requested (a) that the maturity of the Credit Agreement be
extended by six (6) months until June 2, 2006 with an option for an additional
six (6) month extension until December 1, 2006 (the “Maturity Extension”),
(b) that Section 7.02 of the Credit Agreement be modified to reflect Borrower’s
current practices regarding Dispositions (the “Disposition Provision
Modification”), (c) that Section 7.07 of the Credit Agreement be modified by
deleting clause (b) of this Section in its entirety (the “Lien Provision
Modification”), (d) that Section 7.10 of the Credit Agreement be modified to add
Subsidiaries of the Borrowers (the “Negative Pledge Provision Modification”),
and (e) that certain clerical errors in various provisions be remedied (the
“Clean Up Modification”); and Administrative Agent, L/C Issuer and Lenders have
agreed to the Maturity Extension, the Disposition Provision Modification, the
Lien Provision Modification, the Negative Pledge Provision Modification, and the
Clean Up Modification;

C. Borrowers, Administrative Agent, L/C Issuer and Lenders have agreed, upon the
following terms and conditions, to amend the Credit Agreement to reflect the
Maturity Extension, the Disposition Provision Modification, the Lien Provision
Modification, the Negative Pledge Provision Modification, and the Clean Up
Modification.

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
for other valuable consideration, the parties hereto agree as follows:

1. Defined Terms.

Unless otherwise specified, the defined terms will have their meanings as
provided in the Credit Agreement.

 

1



--------------------------------------------------------------------------------

2. Amendment to Credit Agreement and Loan Documents.

a. The definition of Extension Fee is hereby added to Section 1.01 of the Credit
Agreement to read as follows”

‘“Extension Fee” means the extension fee set forth in that certain fee letter,
dated as of December 2, 2005 between Administrative Agent and Borrowers.

b. The definition of Extension Notice is hereby added to Section 1.01 of the
Credit Agreement to read as follows:

‘“Extension Notice” means the notice in the form of Exhibit H attached hereto
pursuant to which Borrowers elect to extend the Maturity Date, and certify that,
as of the date of such notice: (a) the representations and warranties contained
in Section 7 hereof are true and correct in all material respects, with the same
force and effect as if made on and as of such date (except to the extent of
changes in facts or circumstances that have been disclosed to Administrative
Agent and do not constitute an Event of Default or a Potential Default under
Section 8.01(a), 8.01(f) or 8.01(g) hereof); (b) no Event of Default or
Potential Default under Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is
continuing; and (c) no event has occurred which could reasonably be expected to
have a Material Adverse Effect.

c. The definition of Initial Maturity Date is hereby added to Section 1.01 of
the Credit Agreement to read as follows:

‘“Initial Maturity Date” is defined in the definition of Maturity Date.

d. The definition of Maturity Date contained in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:

‘“ Maturity Date” means (a) June 2, 2006 (the “Initial Maturity Date”) unless
extended pursuant to Section 2.14 hereof, in which case the Maturity Date shall
be such extended date, or (b) such earlier date upon which the Commitments may
be terminated in accordance with the terms hereof.”

e. Section 2.14 of the Credit Agreement is hereby added to read as follows:

“2.14 Extension of Maturity Date. Borrowers may extend the Maturity Date one
time to December 1, 2006 upon: (a) the delivery of the Extension Notice to
Administrative Agent not more than sixty (60) days nor less than thirty
(30) days prior to the Initial Maturity Date, and (b) the payment of the
Extension Fee.”

f. The reference in Section 5.08 of the Credit Agreement to Section 7.01 of the
Credit Agreement is hereby deleted and replaced with a reference to Section 7.10
of the Credit Agreement.

g. The introductory paragraph of Article VII of the Credit Agreement is hereby
amended by deleting the partial sentence “and shall it permit their Subsidiaries
to” and replacing it with the partial sentence “and shall not permit their
Subsidiaries to.”

h. Section 4.02(a) of the Credit Agreement is hereby amended in its entirety to
read as follows:

“(a) The representations and warranties of the Borrowers contained in Article V,
or which are contained in any document furnished at any time under or in
connection herewith, shall be true and

 

2



--------------------------------------------------------------------------------

correct on and as of the date of such Credit Extension, conversion or
continuation, except (i) to the extent of changes in facts or circumstances that
have been disclosed to Administrative Agent and do not constitute an Event of
Default or a Potential Default under the Credit Agreement, and (ii) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date.”

i. Section 7.02 of the Credit Agreement is hereby amended in its entirety to
read as follows:

“Make any Disposition of Collateral or enter into any agreement to make any
Disposition of Collateral, except as otherwise expressly permitted hereunder or
under the other Loan Documents.”

j. Section 7.03 of the Credit Agreement is hereby amended in its entirety to
read as follows:

“7.03 Restricted Payments. Declare, pay or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except (i) that the Borrowers may declare or pay any Restricted Payments
permitted under their Organization Documents; provided, however, that any
Restricted Payments permitted under their Organization Documents may not be
declared or paid (i) after the issuance of a notice of an Event of Default by
Administrative Agent; (ii) during the occurrence and continuance of an Event of
Default; or (iii) after a Default related to Section 8.01(a), (f) or (g) has
occurred; in each case until such a Default or Event of Default is cured by the
respective Borrower, and (ii) any Subsidiary of any Borrower may always declare,
pay or make any Restricted Payments to such Borrower.

k. Section 7.07 of the Credit Agreement is hereby amended in its entirety to
read as follows:

“7.07 Burdensome Agreements. Enter into any Contractual Obligation that limits
the ability of any Subsidiary to make Restricted Payments to the Borrowers or to
otherwise transfer property to the Borrowers.”

l. Section 7.10 of the Credit Agreement is hereby amended in its entirety to
read as follows:

m. “7.10 Negative Pledge. Without the approval of all Lenders, neither Borrower
will create or suffer to exist or permit any Subsidiary to create or suffer to
exist any mortgage, pledge, security interest, conditional sale or other title
retention agreement, charge, encumbrance or other Lien (whether such interest is
based on common law, statute, other law or contract) upon the Collateral, except
for the security interests granted to the Administrative Agent for the benefit
of the Lenders under the Loan Documents.”

n. Section 8.01(m) of the Credit Agreement is hereby amended by deleting the
partial sentence “and the Borrowers.”

3. Effectiveness. The effectiveness of this Amendment is subject to receipt by
Administrative Agent of the following:

a. Amendment. This Amendment, duly executed and delivered by each of the
Borrowers, Administrative Agent, L/C Issuer and Lenders.

 

3



--------------------------------------------------------------------------------

b. Opinion of Counsel. A favorable opinion of counsel to Borrowers, reasonably
acceptable to Administrative Agent, covering such matters relating to the
transactions contemplated hereby as reasonably requested by Administrative
Agent, and substantially in a form acceptable to Administrative Agent.

c. Other Information. Such other information and documents as may reasonably be
required by Administrative Agent and its counsel.

4. Representations and Warranties. Borrowers hereby represent and warrant to
Administrative Agent, L/C Issuer and Lenders as follows:

a. Due Authorization. Each of the Borrowers is duly authorized to execute,
deliver and perform this Amendment, and the Credit Agreement, as amended by this
Amendment, is the legal and binding obligation of each Borrower enforceable
against each Borrower in accordance with its terms.

b. Credit Agreement. All of the representations and warranties contained in
Article V of the Credit Agreement made by Borrowers are true and correct in all
material respects as of the date hereof (except to the extent of changes in
facts or circumstances that have been disclosed to Administrative Agent and do
not constitute an Event of Default or a Potential Default under the Credit
Agreement); provided, that, any representation and warranty that is made with
respect to facts or circumstances as of a specific date shall be true and
correct as of such date.

c. No Event of Default. No event has occurred and is continuing or would result
from entering into this Amendment, which constitutes or would constitute an
Event of Default or a Potential Default.

d. No Amendments. There have been no amendments to the Organization Documents of
any of the Borrowers and General Partner since the latest delivery thereof by
Borrowers to Administrative Agent.

5. Miscellaneous.

a. No Other Amendments. Except as expressly amended herein, the terms of the
Credit Agreement shall remain in full force and effect.

b. Limitation on Agreements. The amendment set forth herein is limited precisely
as written and shall not be deemed (a) to be a consent under or waiver of any
other term or condition in the Credit Agreement or any of the Loan Documents, or
(b) to prejudice any right or rights which Administrative Agent, L/C Issuer and
Lenders now have or may have in the future under, or in connection with the
Credit Agreement, as amended hereby, the New Note, the Loan Documents or any of
the other documents referred to herein or therein. From and after the
effectiveness of this Amendment, all references in the Credit Agreement to the
Credit Agreement shall be deemed to be references to the Credit Agreement after
giving effect to this Amendment.

c. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract. Delivery of an executed counterpart of a
signature page to this Amendment by telecopier shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

4



--------------------------------------------------------------------------------

d. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE
OF LAW PRINCIPLES THAT MIGHT OTHERWISE APPLY.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGES FOLLOW.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

BORROWERS: MMA CONSTRUCTION FINANCE, LLC,

By: MuniMae Investment Services Corporation

  By:  

/s/ Gary A. Mentesana

    Name: Gary A. Mentesana     Title:   Executive Vice President
MMA MORTGAGE INVESTMENT CORPORATION   By:  

/s/ Gary A. Mentesana

    Name: Gary A. Mentesana     Title:   Executive Vice President

 

First Amendment to Amended and Restated Midland Corporate Credit Agreement
Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent, L/C Issuer and Lender

By:  

/s/ Ugo Arinzeh

 

Name: Ugo Arinzeh

 

Title:   Vice President

MMA Construction Finance / MMA Investment Corporation Credit Facility

Exhibit H



--------------------------------------------------------------------------------

LENDER:

FANNIE MAE, as Lender

By:   /s/ Wayne R. Curtis  

Name: Wayne R. Curtis

 

Title: Vice President

MMA Construction Finance / MMA Investment Corporation Credit Facility

Exhibit H